DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
 
Response to Amendment
Applicant amended claims 1-6, 8-13, 15-20.

Claims 1-20 are pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Regarding 112 Rejections
Examiner initially rejected claims 4-6, 9-14, 16, 18-20 under 35 USC 112(b) / 2nd paragraph as being indefinite. Applicant amended its claims to address these issues and presented arguments on how the claims overcome the rejection. In view of the amended claims and arguments, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 1-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (recording information related to the due diligence for performing a contract) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to record information on a blockchain. Applicant has not invented the blockchain nor has Applicant improved how information is stored on the blockchain. Applicant is using the blockchain as a tool, for its intended purpose. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application.
Applicant argued that the claims do not recite an abstract idea as they do not recite a fundamental economic practice. Examiner does not find this argument persuasive. Applicant is incorrect in its assumption that the only forms of fundamental economic practices are hedging, insurance, and mitigating risk. A fundamental economic practice is a concept relating to the economy or commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The term “fundamental” is used in the sense of being foundational or basic, and not in the sense of necessarily being “old” or “well‐known.” While hedging, insurance, and mitigating risk are examples of fundamental economic practices, this list is merely exemplary and is not exhaustive of all forms of fundamental economic practices. Applicant’s claims are a fundamental economic practice as due diligence data related to the performance of an inter-jurisdictional contract is a concept related to the economy. Applicant’s claims are directed to a concept related to the economy/commerce and is foundational in nature. Furthermore, the claims also describe behavior that manages personal behavior or interactions between people (albeit with computers taking the place of human actors). Applicant’s claims fall into the category of Certain Methods of Organizing Human Behavior and thus recite a judicial exception.


Applicant argued that “receiving a digital asset transfer request” and “passing the path object to a blockchain network” are not extra-solution activity. Examiner does not find this argument persuasive. These limitations are extra-solution activity because the act of receiving/sending data are examples of extra-solution activity See MPEP 2106.05(g). Some portions do fall under the abstract idea such as the existence of a digital asset transfer request and what comprises a digital asset transfer request. But the mere act of sending/receiving the data is just extra-solution activity. Simply because the sending/receiving is needed to perform the overall methodology does not mean there is a practical application of the judicial exception. Applicant has not invented a new way of sending or receiving data; Applicant is merely claiming particular data is being sent/received.
Applicant argued that the claims are practical application because not every limitation of the claim involves “recording information on a blockchain network”. Examiner does not find this argument persuasive. It is unpersuasive for Applicant to argue that each and every limitation of the claim is not directed to “recording information on a blockchain network”. Applicant is attacking the summary of the abstract idea, not the steps identified in the rejection as comprising the abstract idea. It is the identified steps which comprise the abstract idea; and while they may be summarized as “recording information on a blockchain network” for the sake of brevity, the proper analysis is based on the identified steps and not the summary of those steps. Applicant is arguing that steps that Examiner identified as a part of the abstract idea are not abstract merely because they are not necessarily required/related to the summary of the abstract idea. It is unpersuasive that certain limitations are not wholly necessary to “recording information on a blockchain network”; particularly when Examiner has identified them as a part of the abstract idea. The identified steps/limitations comprise the abstract idea and that is what Examiner’s analysis is based on.  
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1-20 under 35 USC 103 as being unpatentable over the prior art. Applicant argued the cited art does not teach the amended claims. Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. A new reference Hawkins has been found which teaches the limitations at issue.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1; this claim is indefinite for the following reason:
Claim 1 recites the limitation “the second jurisdictional requirement" in the 8th line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Applicant only claims a “second jurisdictional” in the preceding limitation. For the sake of compact prosecution, Examiner will interpret claim 1 as mirroring claims 8 and 15 which establish an antecedent basis for a second jurisdictional requirement.

Claims 2-7 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of recording information (related to the performance of a contract) on a blockchain network. 

Claim 1, 8, and 15 recite the limitations of: 
a digital asset transfer request for a digital asset transfer; 
creating a path object containing a first jurisdictional requirement for a first party and a second jurisdictional for a second party for the digital asset transfer request; 
wherein the path object contains due diligence performed to comply with the first jurisdictional requirement and the second jurisdictional requirement;
passing the path object to a blockchain network; 
verifying the path object; 
and recording the path object as it includes the due diligence performed to comply on a blockchain network.  

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a path object builder node, a blockchain network, a memory, a processor, a computer program product, a computer readable storage medium, program instructions; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receiving a digital asset transfer request;
passing the path object to a blockchain network;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a path object builder node, a blockchain network, a memory, a processor, a computer program product, a computer readable storage medium, program instructions; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receiving a digital asset transfer request;
passing the path object to a blockchain network;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0052], [0080], [0161-0170], [0173-0187] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea. Thus, the dependent claims 2-7, 9-14, and 16-20 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7- 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeRosa-Grund, US Patent Application Publication NO. 2020/0334379 in view of Hawkins, US Patent NO. 7,930,228.
Regarding claims 1, 8, and 15;
(Claim 1) A method comprising: 
receiving, by a path object builder node, a digital asset transfer request for a digital asset transfer; 
See DeRosa-Grund [0061] The sales and transaction module/engine enables a user/seller to input product and/or service information (e.g. description, price, delivery options and other product/service details) that the seller wishes to provide for sale on the platform 102.  In some embodiments, the sales module provides a unique identifier for each of the products/services.  Upon submission of the product/service information, the sales module generates a smart contract that reflects the indicated parameters of the sale of the product/service along with the encrypted seller unique identifier and/or the product/service identifier.  

creating, by the path object builder node, a path object containing a first jurisdictional requirement for a first party and a second jurisdictional for a second party for the digital asset transfer request; 
See DeRosa-Grund [0061] Upon submission of the product/service information, the sales module generates a smart contract that reflects the indicated parameters of the sale of the product/service along with the encrypted seller unique identifier and/or the product/service identifier.  
[0011] In some embodiments, the transaction platform operating system includes a data privacy compliance engine configured to identify a geographic location of each one of the users when the users registered with the platform and each time the users initiate a transaction on the platform, determine a set of stored geo-location specific data privacy rules that apply to the geographic location and apply the set of data privacy rules to data added to the micro-identification blockchain of the one of the users.  The same is able to be applied to geo-located transactions and users to automatically apply the appropriate geographic centric regulatory laws as well. …   In some embodiments, in response to the one of the users selecting a right of erasure command, the data privacy compliance engine is configured to store a time that the command was received, determine an applicable set of the set of stored geo-location specific data privacy rules that apply to the one of the users and if the applicable set includes an erasure delay period, delete the micro-identification blockchain of the one of the users (i.e. the user making the erasure request) if the applicable set does not include the erasure delay period and refrain from deleting the micro-identification blockchain of the one of the users at the time that the command was received for the erasure delay period and deleting the micro-identification blockchain of the one of the users after the erasure delay period has expired if the applicable set includes the erasure delay period.
wherein the path object contains due diligence performed to comply with the first jurisdictional requirement and the second jurisdictional requirement;
The primary reference does not teach “wherein the path object contains due diligence performed to comply with the first jurisdictional requirement and the second jurisdictional requirement”; see section DUE DILIGENCE below for further analysis.

passing, by the path object builder node, the path object to a blockchain network; 
See DeRosa-Grund [0061] The sales module then adds this smart contract and the identifier(s) as a single transaction block for each product/service on the seller MIDC 202.  Alternatively, the product/service transaction blocks are able to be stored in a different location such as a different MIDC array 204 and/or other type of memory.  

verifying, by one or more nodes in the blockchain network, the path object; 
See DeRosa-Grund [0069] At the same time as the pending transaction object signing, payment processed and/or posting of the completed transaction blocks (e.g. before, simultaneously or concurrently), the security module is able to perform a proof of transaction consensus process on the transaction in order to validate the transaction is not fraudulent or otherwise invalid.  In some embodiments, the security module performs the proof of transaction consensus process by verifying that the buyer encryption keys used to sign the transaction are valid keys (e.g. that are associated with the encrypted buyer identifier using a hash verification of the keys).

and recording the path object as it includes the due diligence performed to comply on a blockchain network.  
See DeRosa-Grund [0061] The sales module then adds this smart contract and the identifier(s) as a single transaction block for each product/service on the seller MIDC 202.  Alternatively, the product/service transaction blocks are able to be stored in a different location such as a different MIDC array 204 and/or other type of memory.

DUE DILIGENCE
The primary reference, in the business of contracts, teaches creating a smart contract. It does not explicitly teach wherein the path object contains due diligence performed to comply with the first jurisdictional requirement and the second jurisdictional requirement.
Hawkins, in the business of contract, teaches wherein the path object contains due diligence performed to comply with the first jurisdictional requirement and the second jurisdictional requirement
See Hawkins [Column 1, lines 14-20] “Embodiments of the invention generally relate to collecting, analyzing, storing and processing data and information in connection with compliance with regulatory and/or statutory legal requirements. In certain embodiments, the invention more particularly relates to processes for promoting compliance with due diligence requirements imposed on accounts of certain foreign financial institutions.”
[Column 3, lines 57-59] “The data may be stored at step 202B in one or more data storage media 102B of the due diligence service provider”

[0138] “The platform of the system preferably allows individual ownership of immutable data to preserve an opacity versus transparency balance to accommodate investor due diligence requirements.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the smart contract of the primary reference, the ability to include due diligence information as taught by Hawkins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes including the due diligence associated with the contract increases the validity of the underlying contract/agreement.




Regarding claims 2, 9, and 16;
(Claim 2) The method of claim 1, wherein the creating further comprises: 
determining, by the path object builder node, party requirements for the digital asset transfer, 
See DeRosa-Grund [0062] The purchase module enables a user to view and purchase one or more of a list of products and/or services that have been provided for purchase by the sellers via a smart contract on a block on the seller's MIDC 202 on the platform 102.  Specifically, the products and/or services presented are able to reflect the terms of the open smart contracts for the products and/or services created by the sellers and stored on the seller MIDC 202 such that the buyers are able to choose whether they agree to those terms and to complete the smart contract.

wherein, the party requirements are one or more requirements made by a party for the digital asset transfer and include one or more requirements for a digital asset transferor and one or more requirements for a digital asset recipient.
See DeRosa-Grund [0062] The purchase module enables a user to view and purchase one or more of a list of products and/or services that have been provided for purchase by the sellers via a smart contract on a block on the seller's MIDC 202 on the platform 102.  Specifically, the products and/or services presented are able to reflect the terms of the open smart contracts for the products and/or services created by the sellers and stored on the seller MIDC 202 such that the buyers are able to choose whether they agree to those terms and to complete the smart 

Regarding claims 7 and 14;
(Claim 7) The method of claim 1, wherein the verifying further comprises verifying, by one or more nodes in the blockchain network, that the path object includes necessary jurisdictions and comports with jurisdictional requirements.
See DeRosa-Grund [0061] Upon submission of the product/service information, the sales module generates a smart contract that reflects the indicated parameters of the sale of the product/service along with the encrypted seller unique identifier and/or the product/service identifier.  
[0011] In some embodiments, the transaction platform operating system includes a data privacy compliance engine configured to identify a geographic location of each one of the users when the users registered with the platform and each time the users initiate a transaction on the platform, determine a set of stored geo-location specific data privacy rules that apply to the geographic location and apply the set of data privacy rules to data added to the micro-identification blockchain of the one of the users.  The same is able to be applied to geo-located transactions and users to automatically apply the appropriate geographic centric regulatory laws as well. …   In some embodiments, in response to the one of the users selecting a right of erasure command, the data privacy compliance engine is configured to store a time that the command was received, determine an applicable set of the set of stored geo-location specific data privacy rules that apply to the one of the users and if the applicable set includes an erasure delay period, delete the micro-identification blockchain of the one of the users (i.e. the user making the erasure request) if the applicable set does not include the erasure delay period and refrain from deleting the micro-identification blockchain of the one of the users at the time that the command was received for the erasure delay period and deleting the micro-identification blockchain of the one of the users after the erasure delay period has expired if the applicable set includes the erasure delay period.

Claims 3-6, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeRosa-Grund, in view of Hawkins, in further view of Follis, US Patent Application Publication NO. 2015/0213568.
Regarding claims 3, 10, and 17;
(Claim 3) The method of claim 2 further comprising: performing, by the path object builder, a conflict check based on one or more legal jurisdictional requirements, and the one or more requirements for the digital asset transferor, and the one or more requirements for the digital asset recipient.  
The primary reference, in the business of contracts, teaches creating a smart contract. It does not explicitly teach performing, by the path object builder, a conflict check based on one or more jurisdictional requirements, and the one or more requirements for the digital asset transferor, and the one or more requirements for the digital asset recipient.
Follis, in the business of contract, teaches performing, by the path object builder, a conflict check based on one or more jurisdictional requirements, and the one or more requirements for the digital asset transferor, and the one or more requirements for the digital asset recipient
See Follis [0064] “Using the determined locations, the location module 420 may retrieve the corresponding requirements from the jurisdiction database 422 and/or the company database 424 and may unify these requirements in a rule set that can be applied to the contract and the workflow.  If there are conflicting requirements that cannot be combined (e.g., one jurisdiction requires a digital signature while another jurisdiction prohibits using digital signatures), the location module 420 may identify and provide notifications of such conflicts.”

[0087] The electronic signature service may determine whether there are any conflicts between the applicable requirements.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the smart contract of the primary reference, the ability to perform a conflict check as taught by Follis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes analyzing a smart contract for conflicts increases the validity of the underlying contract/agreement.

Regarding claims 4, 11, and 18;
(Claim 4) The method of claim 3 further comprising: 
determining, by the path object builder based on the performing, that there is a conflict;
The combined references, in the business of contracts, teach creating a smart contract. They do not explicitly teach determining, by the path object builder based on the performing, that there is a conflict.
Follis, in the business of contract, teaches determining, by the path object builder based on the performing, that there is a conflict.
See Follis [0087] The electronic signature service may determine whether there are any conflicts between the applicable requirements.
[0077] To edit a workflow to meet applicable location-based and other requirements, the workflow module 440 may interface with the location module 420 and the user module 410 to retrieve an applicable rule set.  For example, when a workflow is specified by a user, the workflow module 440 may parse and compare the workflow to the requirements of the rule set to determine whether the workflow meets the rule set.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the smart contract of the combined references, the ability to determine if there is a conflict in the contract as taught by Follis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes analyzing a smart contract for conflicts increases the validity of the underlying contract/agreement.

sending, by the path object builder based on the determining, a notification to one or more parties requesting instructions on how to process the digital asset transfer with regard to the conflict; 
The combined references, in the business of contracts, teach creating a smart contract. They do not explicitly teach sending, by the path object builder based on the determining, a notification to one or more parties requesting instructions on how to process the digital asset transfer with regard to the conflict.
Follis, in the business of contracts, teaches sending, by the path object builder based on the determining, a notification to one or more parties requesting instructions on how to process the digital asset transfer with regard to the conflict.
See Follis [007] If a certain modification cannot be performed because of a certain conflict (e.g., a sender specifies that a copy of the contract may not be stored with a third party but the rule set indicates that a copy should be provided to a certain third party such as a government agency), the workflow module 440 may identify and provide a notification of this conflict.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the smart contract of the combined references, the ability to send a notification about the conflict as taught by Follis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes analyzing a smart contract for conflicts increases the validity of the underlying contract/agreement.

P202002358US01Page 61 of 66receiving, by the path object builder, the instructions; and implementing, by the path object builder, the instructions in the creation of the path object.  
The combined references, in the business of contracts, teach creating a smart contract. They do not explicitly teach receiving, by the path object builder, the instructions; and implementing, by the path object builder, the instructions in the creation of the path object.
Follis, in the business of contracts, teaches receiving, by the path object builder, the instructions; and implementing, by the path object builder, the instructions in the creation of the path object.
See Follis [0071] “the contract module 430 may determine that the contract needs to be modified and, if authorized, may modify the contract accordingly.”
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the smart contract of the combined references, the ability to make changes to fix the conflict as taught by Follis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes analyzing a smart contract for conflicts increases the validity of the underlying contract/agreement.

Regarding claims 5, 12, and 19;
(Claim 5) The method of claim 1, wherein the creating further comprises: 
referencing, by the path object builder node, a smart compliance routing system to determine a route; and determining, by the smart compliance routing system, what jurisdictions would have influence or control over a completion of the digital asset transfer.  
The primary reference, in the business of contracts, teaches creating a smart contract. It does not explicitly teach referencing, by the path object builder node, a smart compliance routing system to determine a route; and determining, by the smart compliance routing system, what jurisdictions would have influence or control over a completion of the digital asset transfer.
Follis, in the business of contract, teaches referencing, by the path object builder node, a smart compliance routing system to determine a route; and determining, by the smart compliance routing system, what jurisdictions would have influence or control over a completion of the digital asset transfer.
See Follis [0045] “To illustrate and continuing with the previous example of the jurisdictions of the United States of America, the European Union, and Japan, using knowledge about the locations of the sender 102 and the signer and the additional location 140, the electronic signature service 130 may automatically determine which jurisdictions the contract should be recognized in, and modify the contract context and/or workflow to meet the requirements of these jurisdictions.”
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the smart contract of the primary reference, the ability to determine the jurisdictions of the contract as taught by Follis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes analyzing a smart contract for conflicts increases the validity of the underlying contract/agreement.

Regarding claims 6, 13, and 20;
(Claim 6) The method of claim 5, wherein the creating further comprises: referencing, by the path object builder node, a jurisdictional smart contract registry to determine one or more legal jurisdictional requirements on the digital asset transfer for the jurisdictions that would have influence or control over the completion of the digital asset transfer.  
See DeRosa-Grund [0061] Upon submission of the product/service information, the sales module generates a smart contract that reflects the indicated parameters of the sale of the product/service along with the encrypted seller unique identifier and/or the product/service identifier.  
[0011] In some embodiments, the transaction platform operating system includes a data privacy compliance engine configured to identify a geographic location of each one of the users when the users registered with the platform and each time the users initiate a transaction on the platform, determine a set of stored geo-location specific data privacy rules that apply to the geographic location and apply the set of data privacy rules to data added to the micro-identification blockchain of the one of the users.  The same is able to be applied to geo-located transactions and users to automatically apply the appropriate geographic centric regulatory laws as well. …   In some embodiments, in response to the one of the users selecting a right of erasure command, the data privacy compliance engine is configured to store a time that the command was received, determine an applicable set of the set of stored geo-location specific data privacy rules that apply to the one of the users and if the applicable set includes an erasure delay period, delete the micro-identification blockchain of the one of the users (i.e. the user making the erasure request) if the applicable set does not include the erasure delay period and refrain from deleting the micro-identification blockchain of the one of the users at the time that the command was received for the erasure delay period and deleting the micro-identification blockchain of the one of the users after the erasure delay period has expired if the applicable set includes the erasure delay period.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693